Case 1:20-cv-23827-CMA Document 8 Entered on FLSD Docket 10/09/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 20-23827-CIV-ALTONAGA/Goodman

 EMILIO PINERO,

        Plaintiff,
 v.

 ALMA HOTEL, LLC,

       Defendant.
 __________________________/

                                            ORDER

        THIS CAUSE came before the Court upon Defendant’s Unopposed Motion for

 Enlargement of Time to Respond to Plaintiff’s Complaint [ECF No. 7]. Being fully advised, it is

        ORDERED AND ADJUDGED that the Motion is GRANTED. Defendant has through

 and including October 23, 2020, to file its response to Plaintiff’s Complaint. The deadlines

 contained in the Order entered on September 24, 2020 [ECF No. 5] will not be extended.

        DONE AND ORDERED in Miami, Florida, this 8th day of October, 2020.




                                                       _________________________________
                                                       CECILIA M. ALTONAGA
                                                       UNITED STATES DISTRICT JUDGE

 cc:    counsel of record
